Case 09-10078-KHK         Doc 230    Filed 10/24/19 Entered 10/24/19 12:28:42            Desc Main
                                    Document      Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

 In re:

 SMITH DEVELOPMENT, INC.             )               Bankruptcy Case No: 09-10078
                                     )
                   Debtor            )               Chapter 7
                                     )
 ____________________________________)


                       ORDER DENYING MOTION TO REOPEN CASE
                          FOR FURTHER RELIEF OF DEBTOR

          On July 25, 2019, Debtor Smith Development (“Debtor”) filed a Motion to Reopen Case

 and Obtain Relief to Proceed with Legal Malpractice Action Against Attorney Hired by Chapter

 7 Trustee (Docket No. 220). On October 1, 2019, Parties-In-Interest, Martin Conway and

 Pesner, Kawamato, Conway, P.C. (collectively, “Conway”), filed their Opposition to Smith

 Development, Inc.’s motion to reopen (Docket No. 224).

          The Court held a hearing on October 8, 2019 on the Debtor’s motion. John Lopatto

 appeared on behalf of Debtor, and Robert Jackson Martin appeared on behalf of Conway. Upon

 review of the pleadings, arguments of counsel and for the reasons stated on the record, this Court

 finds as follows:

          WHEREAS, Smith’s Motion was filed over seven years after this case, Bankruptcy Case

 No: 09-10078, was originally closed;

          WHEREAS the causes of action identified in Count I (Breach of the Standard of Care in

 Filing Chapter 11 Plans and in Conversion to Chapter 7) and Count II (Breach of the Standard of

 Care in Failure to Recover Adequate Damages from Defaulting Purchasers of Land and Custom

 Home) in Debtor’s April 11, 2019 state-court complaint filed in the Circuit Court for the City of



                                                 1
Case 09-10078-KHK         Doc 230    Filed 10/24/19 Entered 10/24/19 12:28:42              Desc Main
                                    Document      Page 2 of 2



 Alexandria (CL19001737) are barred by the statute of limitations and, thus, are futile; it is

 hereby ORDERED that:

            1. Smith’s Motion (Docket No. 220) is DENIED.

            2. Debtor’s Motion of Debtor Smith Development, Inc., and Party in Interest M.

                Kevin Smith to Order Trustee and Estate to Abandon Causes of Action Against

                Attorneys Hired to File Adversary Actions is DENIED AS MOOT.

            3. Debtor is advised that there are 14 days within which to note an appeal of this

                Order.

            4. The clerk shall mail copies of this Order or give electronic notice of its entry to

                the parties listed below.
        Oct 24 2019
 Date: ______________                                  /s/ Klinette H. Kindred
                                                       __________________________
 Alexandria, Virginia                                  Klinette H. Kindred
                                                       United States Bankruptcy Judge


                                                                           October 24, 2019
                                                       Entered on Docket: ______________



 Copies electronically to:

 John Lopatto
 Robert Jackson Martin, IV
 Danny M. Howell
 Martin Conway




                                                  2
